Title: To Thomas Jefferson from the Board of War, 16 December 1779
From: Board of War
To: Jefferson, Thomas


Williamsburg, 16 Dec. 1779. When Col. Travis entered into a contract with Edward H. Moseley to build a ship of war for the state, Moseley refused, after the contract was written, to accede to the terms unless it was stipulated that if the vessel were destroyed by the enemy it would be the state’s loss. Col. Travis agreed, but through haste the stipulation was not entered into the written agreement. The contract between the state and Col. Moseley ought to be void, the value of the hull of the vessel destroyed should be paid from money advanced to Moseley, and the residue paid to the public treasury. Signed by Innes, Nelson, and Barron. Countersigned: “In Council Decr. 16. 1779. Approved. Th: Jefferson.”
